Case 0:19-cv-62298-RNS Document 1 Entered on FLSD Docket 09/16/2019 Page 1 of 13



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  (Fort Lauderdale Division)
  LUIS O. RIVERA,

         Plaintiff,

  vs.

  SPIRIT AIRLINES, INC.,
  a Delaware Corporation,

         Defendant.
                                                /

                                  COMPLAINT FOR DAMAGES

         Plaintiff, LUIS O. RIVERA, hereby sues Defendant, SPIRIT AIRLINES, INC., and states

  as follows:

                                             Introduction

         1.      This is an action by LUIS RIVERA against his former employer for violations of

  the Family Medical Leave Act of 1993 and the Florida Whistle-Blower Protection Act. By the

  filing of this action, Plaintiff seeks damages and a reasonable attorney’s fee.

                                             Jurisdiction

         2.      This action arises under the Family and Medical Leave Act of 1993 (“FMLA”), 29

  U.S.C. § 2601, et seq. The Court has jurisdiction over the claims pursuant to 29 U.S.C. §§ 1331,

  1343(4) and 29 U.S.C. § 216(b).

         3.      The claim arose in Broward County, Florida, in the Fort Lauderdale Division of the

  United States District Court for the Southern District of Florida, which is where venue is proper.




                                                    1
Case 0:19-cv-62298-RNS Document 1 Entered on FLSD Docket 09/16/2019 Page 2 of 13



          4.     The Court has supplemental jurisdiction over Plaintiff’s state law claims under the

  Florida Whistle Blower Protection Act, pursuant to 28 U.S.C. § 1367(a), since those claims are so

  related to Plaintiff’s FMLA claims that they form part of the same case or controversy.

                                                 Parties

          5.     Plaintiff, LUIS RIVERA (hereafter “Plaintiff” or “RIVERA”) is a resident of

  Broward County, Florida, and was, at all times material, employed by Defendant as a FAA-

  certified Quality Control Inspector, until his termination effective October 2, 2018.

          6.     At the time of his termination, RIVERA was an “eligible employee” as defined by

  the FMLA, 29 U.S.C. § 2611(2), in that he had been employed for at least twelve months by the

  Defendant and worked at least 1250 hours during the 12-month period prior to when he took

  FMLA-qualifying medical leave for a serious medical condition (hernia surgery) on September 4,

  2018.

          7.     RIVERA was also an employee under the Florida Whistle Blower Protection Act

  (“FWBPA”), Chapter 448.102, et seq., Fla. Stat., who was protected from retaliation based on his

  objections to an activity, policy, or practice of the employer that is in violation of a law, rule, or

  regulation pertaining to the employer or its business.

          8.     Defendant, SPIRIT AIRLINES, INC. (hereafter “Defendant” or “SPIRIT”) is a

  Delaware corporation that operates as a commercial air carrier with its corporate headquarters

  located in Broward County, Florida. SPIRIT is an employer as defined by 29 U.S.C. § 2611(4),

  which has employees subject to the provisions of the FMLA in the facility where Plaintiff was

  employed.

          9.     At all times material, SPIRIT employed more than 10 persons, and was an

  “employer” as defined by the FWBPA.
                                                    2
Case 0:19-cv-62298-RNS Document 1 Entered on FLSD Docket 09/16/2019 Page 3 of 13




                                         Factual Allegations

         10.     Plaintiff, LUIS O. RIVERA, was employed by Defendant as a Quality Control

  Inspector from on or about May 28, 2009, until his summary termination effective October 2, 2018.

         11.     In mid-2017, there was a vacancy for the position of Quality Control Supervisor in

  Fort Lauderdale, Florida. RIVERA was named the acting supervisor and was among those who was

  interviewed by Quality Control Manager John Hammond for the permanent position. Based on his

  training and experience with the A320 Airbus, which is the mainstay of SPIRIT’s commercial fleet,

  RIVERA met or exceeded all of the requirements for the position.

         12.     Pursuant to regulations promulgated by the Federal Aviation Administration (FAA)

  the Quality Control Supervisor position at SPIRIT requires an individual who is fully FAA-certified

  to perform maintenance and inspection on the Airbus A320. The key duties of the position include

  oversight of training and maintenance programs for the A320, providing technical support for

  assigned personnel, performing audits of maintenance procedures and updating the company’s

  General Maintenance Manual (GMM) to ensure that all work performed is in accordance with FAA

  regulations applicable to the A320 Airbus.

         13.      The GMM is directed toward compliance with the requirements of the Code of

  Federal Regulations (CFR) applicable to aircraft maintenance and alteration by setting forth

  instructions, procedures, and data for the accomplishment of maintenance functions that may not be

  set forth in the equipment manufacturer’s publications. An air carrier’s GMM is prepared in

  accordance with 14 CFR Part 121.369 (Manual Requirements) and 14 CFR Part 121 Subpart L

  (Maintenance, Preventative Maintenance, and Alterations). The policies and procedures contained in

  the GMM must be specifically approved and accepted by the FAA and SPIRIT mandates compliance
                                                  3
Case 0:19-cv-62298-RNS Document 1 Entered on FLSD Docket 09/16/2019 Page 4 of 13



  with all Operations Specifications, which include the GMM, in accordance with 14 CFR Part 119.43.

         14.     In order to effectively perform his or her job function, a Quality Control Supervisor

  must, at a minimum, have sufficient line maintenance or heavy check experience with the Airbus

  A320 to be able to read, comprehend and update the GMM and related documents for the A320.

         15.     During the selection process for the new Quality Control Supervisor, RIVERA

  learned that an individual named David Caballero had applied for the position at John Hammond’s

  suggestion despite the fact that he lacked the necessary line maintenance experience with the Airbus

  A320 to properly manage a Part 121 maintenance program for the Airbus A320.

         16.     Spirit’s Employee Handbook includes a “General Safety Policy” which states in part

  as follows:

         It is the responsibility of every Team Member of the Company to maintain a healthy and safe
         work environment. Please report all safety hazards and occupational illnesses or injuries to
         your Supervisor. Failure to follow the Company’s health and safety rules may result in
         corrective action, up to and including separation of employment.

         Open communication between Team Members and management is vital to the success of
         Spirit Airlines. One of the tenets of this organization is the respectful communication of all
         safety-related subjects. In the area of safety, we encourage Team Members to report real or
         perceived threats to the safe operation of airplanes and equipment as well as the safety of the
         work environment. There will be no retaliation against any person who brings information on
         items or issues that they deem pertinent to the safety of airline operations or Team Members.
         Any person coming forward with safety concerns will be given consideration regardless of
         the final outcome of any suggestion, report, or comment.

         17.     In accordance with the General Safety Policy, RIVERA provided information and

  supporting documentation SPIRIT’s Human Resources Director, Edward Kayton, to support his

  objections to Caballero being hired for a QC Supervisor position without the proper FAA-

  certifications or experience to manage the company’s maintenance program for the A320 Airbus.

  Mr. Kayton initially acknowledged RIVERA’s concerns and referred the matter to HR Manager



                                                   4
Case 0:19-cv-62298-RNS Document 1 Entered on FLSD Docket 09/16/2019 Page 5 of 13



  Krystal Graves, who interviewed RIVERA by phone and met personally with John Hammond at

  SPIRIT’s corporate headquarters in Miramar, Florida.

         18.     HR never followed up with RIVERA about his complaint after he was interviewed,

  and David Caballero was hired and retained in the QC despite RIVERA’s objections and concerns

  about his lack of sufficient A320 qualifications or experience required by the FAA for his position.

         19.     David Caballero became RIVERA’s supervisor after he was hired. Caballero was

  aware of RIVERA’s objections to his hiring and it quickly became evident that Mr. Caballero did

  lack sufficient knowledge of the Airbus A320 to effectively do his job in accordance with FAA

  standards. As a result, RIVERA and other QC Inspectors often disagreed and took issue with many

  of Caballero’s decisions and recommendations regarding maintenance issues and FAA-compliance,

  which resulted in additional work and caused ongoing friction between Caballero, RIVERA and other

  members of the Quality Control team.

         20.     Within a few months of being hired, Caballero grew frustrated with RIVERA having

  to constantly question and correct his decisions and directives with respect to maintenance issues. On

  August 18, 2017, pursuant to SPIRIT’s Corrective Action Policy (5.9 Corrective Action Process) he

  issued RIVERA a “Final Written Warning” advising him that he was subject to termination if he did

  not improve his unacceptable performance in the following areas: (a) Repeated failure to be at your

  work area at the instructed time; (b) Unnecessary delay of assigned tasks and aircraft workload; (c)

  Repeated failures to be available for tasks when needed; and (d) Repeated failure to provide correct

  findings regarding various matters.

         21.     The Final Written Warning was a false narrative contrived by Caballero to deflect

  from his own deficiencies as QC Supervisor; RIVERA did not make any incorrect findings and any

  “delays” of assigned tasks usually resulted from Caballero’s lack of experience with the A320 Airbus
                                                    5
Case 0:19-cv-62298-RNS Document 1 Entered on FLSD Docket 09/16/2019 Page 6 of 13



  and the extra work and effort that RIVERA had to make to cover for Caballero’s lack of qualifications

  for his position.   The Final Written Warning was to remain in RIVERA’s personnel file for a year,

  or until August 18, 2018, after which it would be removed and could no longer be cited under

  Employee Handbook Policy 5.9, which states that “[c]orrectives issued more than twelve (12) months

  ago should not be considered in subsequent corrective action.”

          22.     After Caballero issued RIVERA the Final Warning, the workplace disagreements and

  conflicts between them continued. For example, in September 17, 2017, there was an argument when

  Caballero accused RIVERA of taking too long to inspect an engine with a video borescope. Caballero

  wanted to clear the plane to fly but RIVERA noticed possible metal pieces lodged in the oil system.

  Based on what he felt was a potential risk to flight safety, RIVERA exercised his authority as a FAA-

  certified airframe and powerplant (A&P) mechanic to ground the airplane in Fort Lauderdale over

  David Caballero’s objection. There was no spare airplane in Fort Lauderdale that day and the tooling

  required for the engine repairs was not on site, so the FAA allowed SPIRIT to fly the plane without

  passengers to Houston, Texas for repairs. RIVERA’s strict adherence to FAA-regulations and his

  objections to Caballero’s order to clear the plane to fly resulted in significant delays to the passengers

  who were scheduled for the flight and additional costs to SPIRIT.              It also caused a heated

  confrontation when Caballero began an aggressive verbal assault on RIVERA that resulted in

  RIVERA calling BSO at the airport to send someone to keep the peace.

          23.     Following the grounding incident there were several other occasions in 2017 and

  2018 when RIVERA objected to and disagreed with David Caballero’s interpretation and

  application of FAA-regulations.       During this period, RIVERA also followed up with Human

  Resources on several occasions to determine if any action had been taken on his complaint under

  the General Safety Policy and information he had submitted during the hiring process to support
                                                      6
Case 0:19-cv-62298-RNS Document 1 Entered on FLSD Docket 09/16/2019 Page 7 of 13



  his objections regarding Caballero’s lack of FAA-mandated qualifications, experience and fitness

  for his position.

          24.     In August 2018, RIVERA notified David Caballero and Human Resources that he

  needed time off for hernia surgery on Tuesday, September 4, 2018 and that, following the surgery,

  he would be on light duty with lifting restrictions for several weeks.

          25.     RIVERA did not specifically request FMLA leave to cover his absence for surgery

  but provided sufficient information and certifications from his health are provider to put SPIRIT

  on notice that the medical leave was FMLA-qualifying. Defendant ultimately approved the leave

  and allowed RIVERA to use accrued vacation time instead of sick time for the surgery and

  recovery period.

          26.     On August 18, 2018, the Final Warning issued to RIVERA by David Caballero a

  year earlier expired under the terms of Defendant’s disciplinary policies.

          27.     Just a few days prior to RIVERA’s surgery, on or about August 31, 2018, he was

  sent to Orlando, Florida to conduct FAA-required training for SPIRIT personnel who used the

  company’s specially designed video borescope to inspect the jet engines on the A320 Airbus. The

  required video borescope training and qualifications are part of SPIRIT’s General Maintenance

  Manual (GMM) that is continuously revised and updated to remain in compliance with 14 CFR

  Part 121. Mr. Caballero had failed to keep track of which employees were due for video borescope

  training and if the training was not timely completed, the employees would have been unqualified

  to perform inspection or maintenance work under 14 CFR Part 121, which is a serious violation

  that could have resulted in aircraft being grounded and fines or other penalties being imposed by

  the FAA.



                                                   7
Case 0:19-cv-62298-RNS Document 1 Entered on FLSD Docket 09/16/2019 Page 8 of 13



         28.     RIVERA objected to Caballero’s incompetence in failing to timely schedule the

  required video borescope training and advised Caballero that his actions could result in FAA

  violations. Even though it was Caballero’s responsibility as a Quality Control Manager to ensure

  compliance with applicable FAA regulations, he ordered RIVERA to fly to Orlando and conduct

  the video borescope training required for the GMM to remain in compliance with 14 CFR Part

  121. Despite the pain from his hernia, RIVERA did as he was told and completed the Orlando

  recertification training that Caballero had failed to timely schedule. After returning from Orlando,

  RIVERA had his hernia surgery as scheduled on September 4, 2018.

         29.     RIVERA was scheduled to return to work two-weeks after his surgery on or about

  September 19, 2018.

         30.     On September 19, 2018, RIVERA received a call from Human Resources

  informing him that he was being suspended with pay because some allegations had been made

  against him while he was out for surgery and that his co-workers were no longer comfortable

  working with him.     RIVERA was not given any additional details about the allegations or an

  opportunity to formally respond, but when he contacted some of his co-workers RIVERA learned

  that none of them had said anything negative about him to HR or made any allegations of

  misconduct.

         31.     During the phone call with Human Resources, RIVERA denied any misconduct

  and again asked about the status of his prior complaint regarding David Caballero and why it had

  apparently not been investigated despite the documentation he had submitted to HR during

  Caballero’s hiring process a year earlier.

         32.     Two weeks after he was suspended, RIVERA received another call from HR

  advising him that the allegations his co-workers made during his absence could not be
                                                   8
Case 0:19-cv-62298-RNS Document 1 Entered on FLSD Docket 09/16/2019 Page 9 of 13



  substantiated. RIVERA was relieved at this news and thought it meant he was cleared to return to

  work, but instead, the HR representative told RIVERA that she had reviewed his file and that,

  despite the lack of evidence to support the recent complaint, he was still being terminated for a

  previous allegation of sexual harassment that she claimed had occurred over five years earlier.

         33.     RIVERA told the HR representative that he was surprised to hear this, because he

  was never advised of any prior sexual harassment complaints and never harassed any female

  employees. In addition, and notwithstanding the lack of any prior written notice to RIVERA about

  the alleged five-year old harassment complaint, the termination for an event that long ago would

  clearly violate Employee handbook Policy 5.9, which states that corrective actions expire after 12

  months and cannot then be considered in subsequent corrective action.

         34.     Nevertheless, on October 8, 2018, RIVERA received a notice from HR Manager

  Dian Satchell, advising him that he was being terminated for having made repeated inappropriate

  comments towards female employees and for inappropriately touching one female co-worker, who

  was not even identified in the letter. No other facts or details were provided to substantiate the

  decision and, assuming the incident even occurred (which he denies), RIVERA was never given

  any notice of such a complaint during his entire employment with SPIRIT.

         35.     Following his termination, RIVERA contacted the supervisor that he worked for

  prior to David Caballero, who advised RIVERA that to his knowledge, there were no previous

  sexual harassment or other complaints made against RIVERA by any female employees.

         36.     At the time of his termination, RIVERA was meeting SPIRIT’s expectations for his

  position and there was no pending disciplinary action in his employee file. In addition, SPIRIT’s

  Corrective Action Policy (5.9 Corrective Action Process) states that “[c]orrectives issued more than

  twelve (12) months ago should not be considered in subsequent corrective action” and the incident
                                                   9
Case 0:19-cv-62298-RNS Document 1 Entered on FLSD Docket 09/16/2019 Page 10 of 13



  cited by HR for his termination occurred well over a year prior to the decision. Based on these facts

  and others, there are no legitimate, non-discriminatory reasons for RIVERA’s summary termination

  by SPRIRIT, and insufficient evidence to support even a reasonable, good-faith belief in the reasons

  cited for the decision.

                                      Count I/FMLA Violations

           37.    Plaintiff LUIS O. RIVERA realleges the allegations of Paragraphs 1 through 36

  above.

           38.    Among the substantive rights granted by the FMLA to eligible employees is the

  right to 12 workweeks of leave during any 12-month period to care for a child with a serious health

  condition, 29 U.S.C. § 2612(a)(1)(c), and the right following leave to be restored by the employer

  to the position of employment held by the employee when the leave commenced or to an equivalent

  position. 29 U.S.C. § 2614(a)(1). The FMLA further prohibits discrimination or retaliation against

  an employee for exercising his FMLA rights or for opposing any practice made unlawful by the

  FMLA at 29 U.S.C. § 2615(a)(1).

           39.    Plaintiff was engaged in statutorily protected activity under the FMLA when he

  advised Defendant in August 2018 that he needed time off for hernia surgery and would be on

  light duty for several weeks following his surgery.

           40.    By terminating RIVERA within 30 days after he took FMLA-qualifying leave on

  September 4, 2018, Defendant denied or otherwise interfered with Plaintiff’s substantive rights

  under the FMLA, and unlawfully discriminated and/or retaliated against Plaintiff for engaging in

  activity protected by the FMLA, in violation of 29 U.S.C. § 2615(a)(1) and (2).

           41.    There are no legitimate non-discriminatory or non-retaliatory reasons for Plaintiff’s

  termination by Defendant.
                                                   10
Case 0:19-cv-62298-RNS Document 1 Entered on FLSD Docket 09/16/2019 Page 11 of 13




           WHEREFORE, Plaintiff, LUIS O. RIVERA, prays that this Court will:

           A.    Find Defendant’s actions toward RIVERA to be violative of his rights under the

                 FMLA;

           B.    Award RIVERA payment of all back wages and lost benefits found by the Court to

                 be due under the FMLA;

           C.    Reinstate RIVERA to his position or award front pay in lieu of reinstatement;

           D.    Award RIVERA an additional equal amount of back and front pay as liquidated

                 damages for Defendant’s willful violations of the FMLA;

           E.    Grant such other and further relief as is just; and

           F.    Award Plaintiff his costs, including a reasonable attorney’s fee.

                                     Count II/FWBPA Violation

           39.   Plaintiff LUIS O. RIVERA realleges the allegations of Paragraphs 1 through 36

  above.

           40.   Under the FWBPA, § 448.102(3), employees are protected from retaliation based

  on their having objected to any activity, policy, or practice of the employer that is in violation of

  a law, rule, or regulation pertaining to the employer or its business.

           41.   SPIRIT is a commercial air carrier subject to compliance with regulations

  promulgated by the Federal Aviation Administration (FAA).

           42.   RIVERA engaged in protected activity under § 448.102(3) by objecting to and

  opposing Defendant’s hiring of David Caballero in 2017 as Quality Control Supervisor for the

  A320 Airbus despite his lack of required FAA certifications and experience for the position.

  These objections and opposition were stated to Defendant’s Human Resources Department on
                                                   11
Case 0:19-cv-62298-RNS Document 1 Entered on FLSD Docket 09/16/2019 Page 12 of 13



  several occasions, from when David Caballero was interviewed and hired in mid-2017 until

  RIVERA spoke to HR just a few days before he was notified of the termination decision in October

  2018.

          43.     Additional protected activity occurred in September 2017 when RIVERA objected

  to David Caballero’s improper decision to clear an airplane to fly and exercised his authority as a

  FAA-certified airframe and powerplant (A&P) mechanic to ground the airplane in Fort Lauderdale

  just before take-off due to metal pieces that had become lodged in the jet’s oil system.

          42.     In late August and early September 2018, RIVERA further objected to David

  Caballero’s decision to allow Orlando employees to continue working on SPIRIT airplanes even

  after their FAA certifications had expired due to Caballero’s negligence, which was a clear

  violation of FAA regulations.

          44.     As a result of Plaintiff’s cumulative protected activity, including his objections to

  David Caballero’s lack of FAA-mandated qualifications and experience on the A320 Airbus, the

  ongoing conflict with Caballero over RIVERA’s objections to his workplace decisions that

  violated FAA regulations and RIVERA’s own strict adherence to FAA regulations, SPIRIT

  terminated from his employment for pretextual reasons, causing RIVERA to suffer compensatory

  damages, including, past and future pecuniary losses, emotional pain, suffering, inconvenience,

  mental anguish, loss of enjoyment of life and other non-pecuniary losses.

          WHEREFORE, Plaintiff, LUIS O. RIVERA, respectfully requests the entry of judgment

  in his favor:

          A.      Declaring Defendant’s conduct to be in violation of the FWBPA;

          B.      Enjoining Defendant from further engaging in such conduct;



                                                   12
Case 0:19-cv-62298-RNS Document 1 Entered on FLSD Docket 09/16/2019 Page 13 of 13



         C.     Awarding RIVERA back pay, front pay in lieu of reinstatement and other

                compensatory damages;

         D.     Awarding RIVERA his costs and reasonable attorney’s fees pursuant to §

                448.104, Fla. Stat., and;

         E.     Granting such other and further relief as may be deemed just and proper.

                                       Respectfully submitted,


                                       ________________________________
                                       Christopher C. Sharp, Esq.
                                       Fla. Bar No. 996858
                                       E-Mail: csharplaw@aol.com
                                       SHARP LAW FIRM, P.A.
                                       1600 West State Road 84, Suite C
                                       Fort Lauderdale, Florida 33441
                                       Telephone: (954) 909-4246
                                       Facsimile: (954) 827-8028
  Dated: September 16, 2019            Counsel for Plaintiff LUIS O. RIVERA




                                                13
